Citation Nr: 1311795	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  06-38 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied entitlement to service connection for bilateral hearing loss.  

Subsequently, an October 2010 Board decision denied entitlement to service connection for a left ear hearing loss and remanded the unresolved claim of entitlement to service connection for a right ear hearing loss for further evidentiary development.  In January 2012, the Board again remanded the issue of service connection for a right ear hearing loss, for still further development and consideration.  In January 2013, the Appeals Management Center (AMC) issued a supplemental statement of the case continuing to deny the claim for a right ear hearing loss, and returned the file to the Board for further appellate review.  

The Board notes that in January 2012, the Board remanded a claim of entitlement to service connection for a skin disorder, including tinea curia, claimed as chronic rash of the groin area.  On remand, the RO/AMC granted service connection for tinea curia.  As this determination constitutes a full grant of the benefits sought as to that claim, it is no longer in appellate status.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

	
REMAND

The Board previously remanded this claim to secure a VA examination report which addressed the etiology of any diagnosed right ear hearing loss in accordance with the principles of McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran contends that he was exposed to acoustic trauma during service.  His service personnel records show service in the Republic of Vietnam, during the Vietnam War, from April 1970 to December 1970.  His service personnel records document that his first military occupational specialty was rifleman, which would expose him to gunfire and produce acoustic trauma.  He also served as a light and heavy vehicle driver, and has likewise asserted he had acoustic trauma from these duties.  The Board finds his assertions of in-service acoustic trauma are both competent and credible, and thus probative.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Such lay statements must be taken into account in the Veteran's claim for service connection.  

However, following the Board's January 2012 remand, it appears that the element of a current disability of right ear hearing loss has come into question.  

Significantly, at the time of the prior Board remand, there was post-service medical evidence of record that documented a right ear hearing loss within VA standards as defined by 38 C.F.R. § 3.385 (2012).  Indeed, a May 2007 VA audio treatment consult diagnosed a hearing loss in both ears, as per audiometric testing for puretone thresholds and speech discrimination scores.  Similarly, an October 2006 private audio evaluation by Dr. A.W. revealed a diagnosis of a mild to moderate conductive right ear hearing loss.  

As alluded to, on remand, the January 2012 VA audiological examiner was unable to provide any puretone threshold testing results or speech discrimination scores.  Rather, the examiner noted the audiometric tests were invalid, and indicated that the puretone threshold results and speech discrimination test results were inappropriate for the Veteran's case.  Despite the futility of the examination results that day, the examiner inexplicably diagnosed the Veteran with "normal hearing" in the right ear.  Further the January 2012 examination report states that the claims file was not available for review.  The examiner supplemented this statement in February 2012, with a statement that the claims file was reviewed.  

It is not entirely clear whether the January 2012 examiner actually reviewed the claims file, given that the examiner found normal hearing in contrast to prior diagnoses of record of a right ear hearing loss, upon audiometric evaluation.  Indeed, the examiner's February 2012 addendum did not provide any additional discussion or rationale for the finding of normal right ear hearing.  Examples of inadequate medical examinations include those that contain only data and conclusions, those that do not provide an etiological opinion, those that are not based upon a review of medical records, or those that provide unsupported conclusions.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Consequently, to remand is necessary to provide the Veteran another VA audiological examination, with reliable audiometric testing for puretone thresholds and of Maryland CNC speech recognition scores.  It is imperative for the examiner to review the claims file prior to making a determination on whether the Veteran currently has a right ear hearing loss disability by VA regulatory standards.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination by an appropriate specialist in order to determine the nature and etiology of any diagnosed right ear hearing loss.  It is imperative that the claims file and access to Virtual VA be made available to the examiner and reviewed in connection with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.

The examiner must respond to the following:

a) Confirm if the Veteran currently has a right ear hearing loss, in accordance with VA regulatory standards under 38 C.F.R. § 3.385.

The examination should include any necessary diagnostic testing or evaluation, particularly an audiogram for the ears.  The results of the audiograms should be specifically indicated.  

b) If a right ear hearing loss disability for VA purposes is confirmed, opine whether it is at least as likely as not, i.e., is there a 50/50 chance that the disorder is related to the Veteran's period of active duty service, or is any such disability otherwise related to such period of service, including to any in-service injury or disease? 

In making this determination, the examiner's attention is directed to the Veteran's competent reports of noise exposure during service, and to recent VA and private treatment records that document a current diagnosis of right ear hearing loss.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner must reconcile any opinions with the service treatment records, post-service treatment records, and lay statements and testimony of the Veteran. 

A rationale for all requested opinions must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences for his claim.

2.  Then readjudicate the claim in light of any additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him a supplemental statement of the case and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


